GOODSON, J., dissenting. The majority holds that a writ of certio-rari does not lie because this case involves a “mere discovery” issue for which an appeal would provide an adequate remedy. My contrary view is that the writ is an appropriate means to challenge a discovery order compelling the disclosure of information that is alleged to be confidential under the mandate of federal law. Because confidentiality is the very essence of the federal 18programs affected by this law, the resolution of this discovery matter squarely impacts another area of law so as to warrant immediate review of this discovery order. Therefore, I dissent. This court has, on several occasions, specifically held that a petition for writ of certiorari is not an appropriate remedy when a party seeks to reverse a discovery order. Baptist Health v. Circuit Court of Pulaski County, 373 Ark. 455, 284 S.W.3d 499 (2008); see also Chiodini v. Lock, 373 Ark. 88, 281 S.W.3d 728 (2008). Traditionally, we do not entertain a nonparty’s petition for writ of certiorari to address discovery issues. Ark. Democrat-Gazette, Inc. v. Brantley, 359 Ark. 75, 194 S.W.3d 748 (2004). However, this court has made exceptions “where the issue is not a ‘mere’ discovery issue but involved another area of law that would be impacted by the resolution of the discovery matter.” Cooper Tire & Rubber Co. v. Phillips County Circuit Court, 2011 Ark. 183, at 6, 381 S.W.3d 67, 71; see also Brantley, supra. In Cooper Tire, this court did not hesitate to protect trade secrets from disclosure by issuing a writ of certiorari, and we did so without regard to the availability of a remedy by appeal. Likewise, this court acted swiftly in Brantley to prevent a copyright infringement. The claim of confidentiality at issue in this case presents another occasion where an exception should be recognized. Congress enacted the Medicare program in 1965 to establish a federally funded system of health insurance benefits for the aged and the disabled. Armstrong v. Dwyer, 155 F.3d 211 (3rd Cir.1998). Congress subsequently amended the Medicare statute by enacting the Peer Review Improvement Act of 1982, which established a new method of reviewing the quality and appropriateness of the health care provided to Medicare beneficiaries. Id. The Act | ¡¡requires the Department of Health and Human Services to enter into contracts with bodies originally known as “peer review organizations” (PROs) that review, inter alia, whether “the quality of such services meets professionally recognized standards of health care[J” 42 U.S.C. § 1320c-3(a)(l)(A) & (B). In essence, the Act functions as a quality and fiscal check upon the medical services of physicians and institutions that provide health care services under the Medicare and Medicaid programs. Armstrong, supra. Pursuant to 42 U.S.C. § 1320c-9(a), data and information collected by a peer review organization “shall be held in confidence and shall not be disclosed,” except in very limited circumstances. Pediatric Specialty Care, Inc. v. Ark. Dep’t of Human Servs., 444 F.3d 991 (8th Cir.2006). The statute states specifically that information reviewed by a peer review organization in order to determine if the provider’s quality of care meets professional standards is privileged from discovery. 42 U.S.C. § 1320c-9(d). Congress has even exempted peer review organizations from the requirements of the Freedom of Information Act. 42 U.S.C. § 1320c-9(a). In addition, any person who discloses information in violation of the Act’s confidentiality provisions is subject to criminal penalties, including a fine and imprisonment of not more than six months. 42 U.S.C. § 1320c-9(c). The Department of Health and Human Services is charged by statute with the authority to promulgate regulations regarding confidentiality, and it has issued regulations interpreting what information is subject to disclosure and what information is confidential. Pediatric Specialty Care, supra. The regulations broadly define confidential information as “(1) [information that explicitly or implicitly identifies any individual patient, practitioner, or | inreviewer[;] (2)[s]anction reports and recommendations[;] (3)[q]uality review studies which identify patients, practitioners, or institutions[;] and (4) PRO deliberations.” 42 C.F.R. § 476.101(b). Furthermore, “PRO information” includes any information “collected, acquired or generated by a PRO in the exercise of its duties and functions[J” Id. The regulations further state that a peer review organization may only disclose “information on a particular practitioner or reviewer at the written request of or with the written consent of that practitioner or reviewer.” 42 C.F.R. 480.133(a)(2)(iii). Thus, peer review organizations generally may not disclose confidential information, subject to limited exceptions not applicable here. Pediatric Specialty Care, supra. Petitioner Arkansas Foundation for Medical Care (AFMC) is Arkansas’s quality improvement organization (formerly labeled PRO), and it created the Arkansas Innovative Performance Program (AIPP), as its affiliate, to assist participating nursing homes with identifying whether services meet recognized standards of care and to develop programs to improve the quality of care delivered to nursing-home residents. By subpoena duces tecum, the plaintiffs in the underlying lawsuits are seeking all email communications, including those with subject lines that read “Management Reports & Top Ten,” between Kimberly Tackett, AIPP’s employee, and Jim Santarsiero, Gayle Hughes, and Julie Clark, who are connected with the defendant nursing home. Petitioners seek review of the circuit court’s order compelling discovery by writ of certiorari. Their claim is that the information plaintiffs seek is protected by the confidentiality provisions of the aforementioned federal law. Petitioners explain that participation in the AIPP program is voluntary and that its purpose is to foster the|nfree exchange of ideas in pursuit of quality improvement, which depends upon the assurance of confidentiality as guaranteed by federal law. They urge that releasing the information would have a chilling effect, as nursing homes would decline to participate if such information is subject to disclosure. Further, petitioners maintain that, without confidentiality, AIPP will cease to exist. I am persuaded that this is not a “mere discovery” issue because the potential ramifications of this discovery order go well beyond a simple discovery dispute. Frankly, what is at stake is the potential for disclosure of confidential information that AFMC is legally obligated, under threat of penalty, to keep inviolate. This discovery matter has the added potential of threatening the continuing viability of a federal program that is designed to improve the quality of care in nursing homes in Arkansas. This court has seen fit to act expeditiously in matters of trade secrets and copyright infringement, recognizing the consequences a discovery order can have on another body of law. Without question, the discovery issue presented here meets the test of impacting another discrete area of the law that prohibits disclosure of protected information. Congress has determined that confidentiality is crucial to the success of the federal programs fostered by the Peer Review Improvement Act. A discovery order that potentially infringes upon the confidentiality provisions of the Act are deserving of consideration by this court on an expedited basis. Therefore, I would hold that a writ of certiorari is the proper mechanism to review this discovery order. Regrettably, the majority holds that this discovery issue can only be reviewed by way of appeal. Because that may come to pass, I must refrain from addressing the ultimate issue of 112whether the information falls within the protections of the Act. CORBIN and BAKER, JJ„ join.